FILED
                           NOT FOR PUBLICATION
                                                                                MAR 30 2020
                    UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-10072

              Plaintiff-Appellee,                D.C. No.
                                                 3:18-cr-00257-CRB-1
 v.

IVAN ROLDAN,                                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted March 25, 2020**
                             San Francisco, California

Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.

      Defendant-Appellant Ivan Roldan was convicted of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1), and sentenced to 60

months in prison. Roldan appeals his sentence, specifically the four-level


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enhancement he received pursuant to United States Sentencing Guideline

§ 2K2.1(b)(6)(B) for possessing the firearm in connection with another felony

offense. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742,

and we affirm. Because the parties are familiar with the facts, we recite only those

necessary to resolve the issues on appeal.

      The district court did not err by applying the four-level enhancement for

possessing a firearm in connection with another felony offense. In cases involving

“a drug trafficking offense in which a firearm is found in close proximity to

drugs,” the four-level enhancement is warranted “because the presence of the

firearm has the potential of facilitating another felony offense.” United States v.

Chadwell, 798 F.3d 910, 916 (9th Cir. 2015) (quoting U.S.S.G. § 2K2.1 cmt. n.

14(B)). The sentencing transcript indicates that the district court found that Roldan

was involved in a drug deal and possessed the firearm in connection with that

offense. Officers observed Roldan and Alexis Meneses loitering, late at night, in

an area known for drug trafficking. Both men possessed large quantities of drugs

and cash, and Roldan had a prior conviction for possessing drugs with intent to

sell, for which he was on probation when he was arrested for the instant offense.

Roldan had the loaded firearm in his pants pocket, where it was easily and

immediately accessible. A preponderance of the evidence supports the four-level


                                             2
enhancement and the court did not abuse its discretion by applying it. See

Chadwell, 798 F.3d at 917.

      AFFIRMED.




                                         3